Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.135 Page 1 of 9



  1   XAVIER BECERRA
      Attorney General of California
  2   PAUL STEIN
      Supervising Deputy Attorney General
  3   JAY C. RUSSELL, State Bar No. 122626
      CHAD A. STEGEMAN, State Bar No. 225745
  4   Deputy Attorney General
       455 Golden Gate Ave., Ste. 11000
  5    San Francisco, CA 94102-7004
       Telephone: (415) 510-3624
  6    Fax: (415) 703-5843
       E-mail: Chad.Stegeman@doj.ca.gov
  7   Attorneys for Defendant Alex Padilla, in his
      official capacity as the Secretary of the State
  8   of California
  9                     IN THE UNITED STATES DISTRICT COURT
 10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 11

 12
      ROQUE ROCKY DE LA FUENTE,                       3:19-cv-1433-WQH-AHG
 13
                                       Plaintiff, REPLY IN SUPPORT OF MOTION
 14                                               TO TRANSFER VENUE [28 U.S.C.
                   v.                             § 1404(a)]
 15
      ALEX PADILLA,                             Date: September 10, 2019
 16                                             NO ORAL ARGUMENT
                                     Defendant. UNLESS REQUESTED BY
 17                                             THE COURT
 18                                                   Judge: Hon. William Q. Hayes
                                                      Trial Date: Not Set
 19                                                   Action Filed:    7/30/2019
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  1
                                             Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.136 Page 2 of 9



  1   I.   INTRODUCTION
  2        The Court should transfer this case to the Eastern District of California, where
  3   four other suits with similar claims brought by similar plaintiffs—including a
  4   Republican Presidential Candidate and the current President of the United States,
  5   the National Republican Committee, the California Republican Party, voters, and
  6   would-be delegates to the Republican National Convention—will be considered by
  7   a single judge. It inures to the benefit of all of the litigants to have these matters
  8   resolved before one court to avoid inconsistencies, ambiguity, and to ensure a clear
  9   and cogent path on appeal. Plaintiffs in the Eastern District cases have moved for
 10   preliminary injunctions. Those motions will be considered and heard collectively
 11   on September 19, 2019, and the motion for preliminary injunction in this case
 12   should be included in that proceeding.
 13        Plaintiff’s suit here should be considered along with the others, before the
 14   same court, to avoid inconsistencies that might arise from different courts
 15   considering the same set of operative facts. In the interests of justice, judicial
 16   economy, and for the convenience of the parties, the Court should transfer De La
 17   Fuente to the Eastern District of California.
 18
                                           ARGUMENT
 19
      I.   THE DISCRETIONARY FIRST-TO-FILE DOCTRINE IS NOT APPLICABLE
           HERE, AND AN ALTERNATIVE FORUM EXISTS THAT WILL SERVE ALL
 20
           THE PARTIES’ INTERESTS.
 21        Relying primarily on Pacesetter Systems Inc. v. Medtronic, Inc., 678 F.2d 93
 22   (9th Cir. 1982), Plaintiff De La Fuente asserts that Defendant Secretary of State
 23   Alex Padilla’s motion should be denied because Plaintiff won the race to the
 24   courthouse (by a mere two days) and was the “first to file”. (Opp’n 2-3, ECF No.
 25   17.) But the first-to-file doctrine simply does not apply here. As Pacesetter
 26   explained, the “first-to-file” rule is a “generally recognized doctrine of federal
 27   comity which permits a district court to decline jurisdiction over an action when a
 28
                                                  2
                                             Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.137 Page 3 of 9



  1   complaint involving the same parties and issues has already been filed in another
  2   district.” Pacesetter Systems, Inc., 678 F.2d at 94–95 (italics added). Plaintiff is
  3   not a party in any of the Eastern District cases, and none of the plaintiffs in the
  4   Eastern District are parties here.1
  5         Even if the Court finds the “first-to-file” rule relevant, it should decline to
  6   apply it here. “The most basic aspect of the first-to-file rule is that it is
  7   discretionary; ‘an ample degree of discretion, appropriate for disciplined and
  8   experienced judges, must be left to the lower courts.’” Alltrade, Inc. v. Uniweld
  9   Products, Inc., 946 F.2d 622, 628 (9th Cir. 1991) (quoting Kerotest Mfg. Co. v. C–
 10   O–Two Fire Equipment Co., 342 U.S. 180, 183–84 (1952)); see also id. at 628
 11   (“[D]istrict court judges can, in the exercise of their discretion, dispense with the
 12   first-filed principle for reasons of equity.... The decision and the discretion belong
 13   to the district court.”); Pacesetter Systems, Inc., 678 F.2d at 95. Thus, the trial
 14   court’s discretion tempers the preference for the first-filed suit, when such
 15   preference should yield to the forum in which all interests are best served. See
 16   Kerotest, 342 U.S. at 184. The forum in which all interests are best served is the
 17   Eastern District of California, where the current President and potential 2020
 18   Republican nominee, the Republican National Committee, the California
 19   Republican Party, numerous voters, and others are pursuing similar claims on a
 20   parallel track.
 21         If the Court considers the first-filed rule in connection with the transfer
 22   analysis here, the Court should exercise its discretion to dispense with the rule in
 23   the interests of justice, because the district court decisions on the merits of these
 24   constitutional claims of national importance should be consistent and without
 25   conflict as they inevitably wind their way through the appellate courts. Moreover,
 26
             1
               Plaintiff De La Fuente appears to conflate the first-to-file rule with the choice of forum
 27   factor, which is relevant to a court’s weighing of a motion to transfer. As explained below,
      though, that factor is entitled to minimal consideration here.
 28
                                                       3
                                                  Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.138 Page 4 of 9



  1   transfer is appropriate without regard to the filing of this suit just two days before
  2   the first suit was filed in Sacramento, considering the balance of convenience
  3   weighs in favor of the greater number of parties litigating in Sacramento; the lack
  4   of any prejudice to a national figure like Plaintiff De La Fuente and his “national
  5   litigation counsel” (Rossi Decl. ¶ 1) who can just as easily travel to Sacramento
  6   rather than San Diego; and the interests of sound judicial administration and
  7   economy. See, e.g., Z–Line Designs, Inc. v. Bell'O Int’l, LLC, 218 F.R.D. 663, 665
  8   (N.D. Cal. 2003) (noting that court may refuse to apply first-to-file rule if balance
  9   of convenience weighs in favor of later-filed action); Capitol Records, Inc. v.
 10   Optical Recording Corp., 810 F. Supp. 1350, 1354 (S.D.N.Y. 1992) (even absent
 11   forum shopping by plaintiff, wise judicial administration favored Delaware rather
 12   than New York ; the Delaware court had previously tried cases involving the same
 13   patent); Ward v. Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994) (“first-to-file”
 14   rule may be relaxed if “the balance of convenience weighs in favor of the later-filed
 15   action.”).
 16        Moreover, Plaintiff’s claim that he and his accountant will testify in support of
 17   the motion for preliminary injunction disregards local rules, which do not provide
 18   for witness testimony in motion hearings. See S.D. Cal. Local Rule of Court
 19   7.1(d)(1) (“Motions must be determined upon the moving papers referred to herein
 20   and oral argument.”) and Rule 7.1(f)(2)(a) (“In addition to the affidavits required or
 21   permitted by Fed. R. Civ. Pro. 6(d) and 56, copies of all documentary evidence
 22   which the movant intends to submit in support of the motion … must be served and
 23   filed with the motion.”). Conversely, Eastern District rules expressly provide for
 24   witness testimony at motions for preliminary injunctions, if the Court is advised in
 25   advance of such a request within the brief. (E.D. Cal. Local Rule of Court
 26   231(d)(3).) If Plaintiff would like to testify and call witnesses in support of his
 27   motion, transfer will actually advance his stated interests.
 28
                                                  4
                                             Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.139 Page 5 of 9



  1   II.   THE INTERESTS OF JUSTICE AND JUDICIAL ADMINISTRATION SUPPORT
            TRANSFER.
  2
            Tellingly, Plaintiff’s opposition gives short shrift to the interest of justice.
  3
      “[T]he interest of justice, which includes judicial economy, may be determinative
  4
      [of] a particular transfer motion, even if the convenience of the parties and
  5
      witnesses might call for a different result.” Regents of the Univ. of Cal. v. Eli Lily
  6
      & Co., 119 F.3d 1159, 1565 (9th Cir. 1997) (internal quotation and citation
  7
      omitted); see also Alere Med., Inc. v. Health Hero Network, Inc., 2007 WL
  8
      4351019 at *1–2 (N.D. Cal. Dec. 12, 2007) (finding interest of justice favored
  9
      transfer, balancing whether actions should be tried “separately or in a coordinated
 10
      fashion.”) And “[t]here is a strong policy favoring the litigation of related claims in
 11
      the same tribunal in order that pretrial discovery can be conducted more efficiently,
 12
      duplicitous litigation can be avoided, thereby saving time and expense for both
 13
      parties and witnesses, and inconsistent results can be avoided.” Wyndham
 14
      Associates v. Bintliff, 398 F.2d 614, 619 (2d Cir. 1968). Here, because a transfer of
 15
      venue would “reduce the time, energy, and money it will take to litigate the instant
 16
      action, to the benefit of both the court and the parties,” Defendant’s motion should
 17
      be granted. Synopsys, Inc. v. Mentor Graphics Corp., No. C 12-5025-MMC, 2013
 18
      WL 1365946, at *7–8 (N.D. Cal., Apr. 3, 2013).
 19
            The Honorable Morrison C. England, Jr. is presiding over all four cases in the
 20
      Eastern District, and plaintiffs in three of those matters have filed motions for
 21
      preliminary injunction, which will be considered and heard together on September
 22
      19, 2019. Plaintiff here has also filed a motion for preliminary injunction, which is
 23
      set for hearing on September 17. (ECF Nos. 6, 9.) Given these hearing dates’
 24
      proximity, Plaintiff will not be prejudiced in the relief sought in this case by a
 25
      transfer. To conserve judicial resources and to avoid inconsistent decisions, to
 26
      streamline judicial administration of these cases, and in the interests of justice, the
 27

 28
                                                   5
                                              Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.140 Page 6 of 9



  1   same court should hear and make decisions concerning the constitutionality of the
  2   Act.
  3   III. PLAINTIFF’S CHOICE OF FORUM IS ENTITLED TO MINIMAL
           CONSIDERATION.
  4
             The deference afforded to Plaintiff’s choice of forum is “far from absolute.”
  5
      Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583 F.3d 656, 665 (9th Cir.
  6
      2009). The weight to be given to a plaintiff’s choice of forum depends on the
  7
      extent of a defendant’s contacts with the chosen forum and plaintiff’s contacts,
  8
      including those relating to his cause of action. Pacific Car & Foundry Co. v. Pence,
  9
      403 F.2d 949, 954 (9th Cir. 1986). “If the operative facts have not occurred within
 10
      the forum and the forum has no interest in the parties or subject matter, [plaintiff’s]
 11
      choice is entitled to only minimal consideration.” Id.
 12
             Here, Plaintiff’s choice of forum is entitled to little weight. Plaintiff’s asserted
 13
      causes of action are not based on occurrences in this district. Plaintiff intends to
 14
      run as a presidential candidate in the California statewide primary election. He
 15
      challenges the validity of the Act, which places certain requirements on all
 16
      California primary election candidates for the office of the president. Nothing
 17
      about the Act or Plaintiff’s challenge to it relates to any specific conduct in this
 18
      district. Indeed, it is unlikely that any factual occurrence in this district is relevant
 19
      to the resolution of Plaintiff’s claims, which are likely to be resolved on purely
 20
      legal grounds. And this district also has no greater interest in the subject matter
 21
      than the Eastern District because the Act applies statewide.
 22
             Nor do Plaintiff’s purported “contacts” with the Southern District mitigate
 23
      against a transfer to the Eastern District. See, e.g., Pierce-Nunes v. Toshiba Amer.
 24
      Info. Sys., Inc., (N.D. Cal., Sept. 15, 2014, No. 14-cv-00796 JST) 2014 WL
 25
      4674666, at *4. Plaintiff argues that he resides in San Diego and has had no contact
 26
      with the Eastern District. (ECF 17 at 10-11.) But that assertion rings hollow,
 27
      considering Plaintiff has a track record as a statewide candidate in California, both
 28
                                                    6
                                               Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.141 Page 7 of 9



  1   in the 2016 Democratic Presidential primary election, and the 2018 senate election.
  2   (Cal. Sec’y of State, Certified List of Candidates,
  3   https://elections.cdn.sos.ca.gov//statewide-elections/2016-primary/june-2016-
  4   presidential-abbrev.pdf; Cal. Sec’y of State, Certified List of Candidates for the
  5   June 5, 2018 Statewide Direct Primary Election,
  6   https://elections.cdn.sos.ca.gov//statewide-elections/2018-primary/cert-list-
  7   candidates.pdf.)
  8        Plaintiff also has purposefully availed himself of the Eastern District because
  9   he previously sued Defendant Padilla in the Eastern District in a case relating to
 10   ballot access and his ability to appear on a statewide ballot as a presidential
 11   candidate. See De La Fuente v. Padilla, Case No. 2:16-v-2877-JAM-GGH (E.D.
 12   Cal.); see De La Fuente v. Padilla, 9830 F.3d 1101 (9th Cir. 2019). Given
 13   Plaintiff’s past political campaigns and lawsuit against defendant Secretary of State
 14   in the Eastern District, Plaintiff has established contact with the Eastern District
 15   sufficient enough to expect to be involved in additional transactions there, including
 16   litigation concerning alleged ballot access.
 17        Among the considerations to be reviewed when evaluating a transfer motion
 18   are “the contacts relating to the plaintiff’s cause of action in the chosen forum.”
 19   Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000.) Because he
 20   would be required to comply with SB 27 by depositing document in the mail from
 21   San Diego, Plaintiff argues that these “contacts” vitiate against transferring venue.
 22   (ECF No. 17 at 11.) But the “contact with the chosen forum” consideration should
 23   be more closely examined by considering whether “the operative facts [in the
 24   complaint]” have occurred within the originally selected forum. Pacific Car &
 25   Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968). If “the forum of original
 26   selection … has no particular interest in the parties or the subject matter, the
 27   plaintiff's choice is entitled only to minimal consideration.” Id.
 28
                                                  7
                                             Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.142 Page 8 of 9



  1        Here, there is no “particular interest” in this action in the Southern District,
  2   and certainly no more than that in the Eastern District, where the remaining cases
  3   are all venued. Without such “particular interest,” Plaintiff’s selection of the
  4   Southern District as a venue is entitled to “minimal consideration.”
  5   IV. THE ALLEGED CONVENIENCE OF THE PARTIES DOES NOT MILITATE IN
          FAVOR OF VENUE IN THIS COURT.
  6
           In addition, Plaintiff argues that the “convenience of witnesses” mitigates in
  7
      favor of the case remaining in this Court, because both he and his accountant intend
  8
      to appear as witnesses. (Opp’n 9-10.) Again, though, Plaintiff wrongly assumes he
  9
      will be allowed to testify and call witnesses in support of his motion for preliminary
 10
      injunction. This Court’s rules do not allow for that. (See S.D. Cal. Local Rules of
 11
      Court 7.1(d)(1) and 7.1(f)(2)(a).) In contrast, the Eastern District rules expressly
 12
      provide for witness testimony at motions for preliminary injunctions, if the Court is
 13
      advised in advance of such a request within the brief. (E.D. Cal. Local Rule of
 14
      Court 231(d)(3).) Accordingly, the only prejudice that Plaintiff and his potential
 15
      witness would incur—the alleged inconvenience or inability to testify—would only
 16
      arise if this matter is not transferred to the Eastern District of California.
 17
           Plaintiff argues that litigating this case in the Eastern District would require
 18
      him to incur more legal fees because his “local counsel” is located in San Diego.
 19
      (Opp’n 6.) But any additional fees he might incur would be “a function of
 20
      Plaintiff’s having selected a [San Diego] lawyer.” Devaux-Spitzley v. Prudential
 21
      Ins. Co. of Am., 18-CV-04436-JST, 2019 WL 935137, at *4 (N.D. Cal. Feb. 26,
 22
      2019). Plaintiff has not suggested that he is unable to find a lawyer in the Eastern
 23
      District, so “to weigh this factor against transfer would put the cart before the horse,
 24
      and incentivize future plaintiffs to hire in-district lawyers as a way to fend off
 25
      meritorious motions to transfer.” Id. Furthermore, Plaintiff’s “local counsel” and
 26
      his national counsel (based in Pennsylvania) are no strangers to the Eastern District,
 27
      as both of them previously represented Plaintiff in a lawsuit against the Secretary of
 28
                                                   8
                                              Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 18 Filed 08/16/19 PageID.143 Page 9 of 9



  1   State there. See De La Fuente v. Padilla, Case No. 2:16-v-2877-JAM-GGH (E.D.
  2   Cal.).
  3        Plaintiff’s arguments about convenience based on the location of his “local
  4   counsel” are without merit.
  5                                      CONCLUSION
  6            For the reasons set forth above and in Defendant’s motion, the Court should
  7   order this case transferred to the Eastern District under 28 U.S.C. § 1404(a), where
  8   it can be related to the other similar pending cases.
  9
      Dated: August 16, 2019                          Respectfully submitted,
 10
                                                      XAVIER BECERRA
 11                                                   Attorney General of California
                                                      PAUL STEIN
 12                                                   Supervising Deputy Attorney General
 13                                                   / s / Chad A. Stegeman
                                                      CHAD A. STEGEMAN
 14                                                   Deputy Attorney General
                                                      Attorneys for Defendant Alex Padilla,
 15                                                   in his official capacity as the Secretary
                                                      of the State of California
 16   SA2019102656;
      21579026.docx
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  9
                                             Reply in Supp. of Mot. to Transfer (2:19-cv-01433- WQH-AHG)
